Reasons for allowance



1.	Claims 21-40 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:
Along with response dated 01/10/22 the closest prior art Savalainen (US 2016/0134709A1)  explains devices that are trying to form a connection to another device listen for connectable advertising packets. Such devices are referred to as initiators. If the advertiser is using a connectable advertising event, an initiator may transmit a connection request using the same advertising PHY channel on which it received the connectable advertising packet. The advertising event is ended and connection events begin if the advertiser receives and accepts the request for a connection be initiated. Once a connection is established, the initiator becomes the master device in what is referred to as a piconet and the advertising device becomes the slave device. Connection events are used to send data packets between the master and slave devices. Palin et al(US 9265080B1) explains speaker A is activated (i.e. Bluetooth™ protocol (BT) is activated) and once it receives stream of audio) it will start to perform Bluetooth Low Energy scan (The scan may start when Bluetooth™ protocol (BT) is activated). Regarding scan result(s), Speaker A checks if any stereo capable speakers are in the radio range (e.g. indicating this with certain UUID in BLE advertisement field, if the RSSI is over certain level. When these requirements are fulfilled, Speaker A exchanges stereo pairing creation information with Speaker 
However regarding claims 21 and 28  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: listening, on the first piconet, for a message transmitted by the second wireless audio output device to the source device on the first piconet; determine whether the first wireless audio output device received the audio packet via the first piconet; determining whether the second wireless audio out device received the audio packet, based on at least whether the second wireless audio output device transmitted the message, and when one of the first or second wireless audio output devices did not receive the audio packet, tuning to a second piconet.  
Further regarding claim 35  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: listening, during a first slot of a schedule, for an audio packet transmitted by the source device on the first piconet; listening, during the first slot of the schedule, for a first packet message transmitted by the second wireless audio output device on the first piconet; and when the first wireless audio output device receives the audio packet and the first packet message indicates the second wireless audio output device received the audio packet, transmitting, during a second slot of the schedule, an acknowledgement to the source device via the first piconet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478